CRICHTON, J.
additionally concurs and assigns reasons:
hi agree with the majority’s denial of this writ application, as the application presents no La. Sup.Ct. Rule X writ grant considerations. However, I write separately to emphasize the exemplary work of the trial judge in this lengthy, highly contested, and disturbing domestic case. Specifically, the fully engaged 'trial judge thoroughly examined the testimony of all witnesses, all exhibits submitted by both plaintiff and deféndant, and issued comprehensive written reasons supporting his rulings. “In'the area of domestic' relations; much discretion must be vested in the trial judge' and particularly in evaluating the weight of evidence which is to be resolved primarily on the basis of credibility of witnesses! The trial judge having observed the demeanor of thé witnesses is in the better position to rule bn théir credibility. . The factual findings of the. trial court are therefore to be accorded very substantial weight on review.” Pearce v. Pearce, 348 So.2d 75, 78 (La.1977) .(internal citations omitted). In my view, not only did this trial judge appropriately utilize the vast discretion afforded him, I feel compelled to note his excellent work in such a difficult case.